                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 1 of 13



                                       Krista S. Robinson, No. 030868
                                   1
                                       Joel M. Mueller, No. 029002
                                   2   ROBINSON MUELLER, PLLC
                                       202 E. Earll Drive
                                   3   Suite 490
                                   4   Phoenix, Arizona 85012
                                       Telephone: (602) 885-2627
                                   5   krobinson@robinsonmueller.com
                                       jmueller@robinsonmueller.com
                                   6
                                       Attorneys for Plaintiff
                                   7
                                   8
                                                                 IN THE UNITED STATES DISTRICT COURT
                                   9
                                                                  FOR THE DISTRICT OF ARIZONA
                                  10
                                  11   Anh Luong,                                       )
                                                                                        ) No.
                                  12                                                    )
                                                             Plaintiff,                 )
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13                                                    ) CIVIL COMPLAINT AND
                                       vs.
   Phoenix, Arizona 85012




                                                                                        ) DEMAND FOR JURY TRIAL
        (602) 885-2627




                                  14                                                    )
                                       Wal-Mart Stores, Inc.                            )
                                  15                         Defendant.                 )
                                                                                        )
                                  16                                                    )
                                                                                        )
                                  17                                                    )
                                  18
                                              Plaintiff Anh Luong ("Plaintiff"), for his Complaint against Defendant Wal-Mart
                                  19
                                       Stores, Inc. (“Defendant”), alleges the following:
                                  20
                                  21                                      NATURE OF THE ACTION
                                                                                      JURY TRIAL DEMANDED

                                  22         This is an action seeking to redress 1) discrimination under Title I and Title V of the
                                  23
                                       Americans with Disabilities Act of 1990; 2) retaliation under Title I and Title V of the
                                  24
                                       Americans with Disabilities Act of 1990; 3) the tort of wrongful termination in violation of
                                  25
                                  26   public policy, A.R.S. §23-1501(a)(3)(c)(iii); and 4) the tort of wrongful termination in

                                  27   violation of public policy, A.R.S. §23-1501(a)(3)(c)(ii).
                                  28
                                                                             Page 1 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 2 of 13



                                   1
                                   2                                 JURISDICTION AND VENUE
                                   3          1.     This Court has subject matter jurisdiction over the federal question raised in
                                   4
                                       this Complaint under 28 U.S.C. §1331 and 42 U.S.C. § 12117(a) (incorporating 42 U.S.C.
                                   5
                                       § 2000e-5(f)(3)). This action is authorized and instituted pursuant to Section 107(a) of the
                                   6
                                   7   Americans with Disabilities Act of 1990, 42 U.S.C. §12101 (the “ADA”). This court has
                                   8   supplemental jurisdiction over the state law claims raised in this Complaint under 28
                                   9
                                       U.S.C. §1367(a).
                                  10
                                              2.     The unlawful employment practices herein were being committed within the
                                  11
                                  12   jurisdiction of the United States District Court for the District of Arizona.
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                              3.     Defendant resides within the jurisdiction of the United States District Court
        (602) 885-2627




                                  14
                                       for the District of Arizona. Therefore, venue is proper under 28 U.S.C. §1391(b).
                                  15
                                              4.     All conditions precedent to jurisdiction under 42 U.S.C. §2000e-5(f)(3) have
                                  16
                                  17   occurred or been complied with, to wit:
                                  18                 a. Charge of Discrimination (“Charge”) No. 540-2019-00879 was filed with
                                  19
                                       the U.S. Equal Employment Opportunity Commission ("EEOC") within three hundred
                                  20
                                       (300) days of the commission of the adverse employment practice under the ADA. EEOC
                                  21
                                  22   Notice of Suit Rights letter was mailed by the EEOC on February 21, 2019; and
                                  23                 b. This Complaint has been filed within 90 days from the date of receipt of
                                  24
                                       the Notice of Right to Sue letter.
                                  25
                                                                FACTS COMMON TO ALL COUNTS
                                  26
                                  27
                                  28
                                                                            Page 2 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 3 of 13



                                                 4.     In October 2016, Plaintiff was hired as a Staff Pharmacist at Defendant’s
                                   1
                                   2   Store 5342.
                                   3             5.     In February 2017, Plaintiff voluntarily transferred to Defendant’s Store 4337
                                   4
                                       (the “Store”).
                                   5
                                                 6.     In or around December 2017, Plaintiff complained to his supervisor,
                                   6
                                   7   Pharmacist in Charge Christopher Martin (“PIC Martin”) about the Store’s practice of
                                   8   reselling prescription refrigeration items that were left unrefrigerated on the pickup racks
                                   9
                                       for several days. Plaintiff explained to PIC Martin that he objected to the resale of the
                                  10
                                       item(s) due to unknown safety, stability for re-refrigeration, potency, and duration in
                                  11
                                  12   which the patient will have to use the item(s).
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                                 7.     On February 8, 2018, Plaintiff sent a letter to Regional Director Chad
        (602) 885-2627




                                  14
                                       Luebeke complaining that PIC Martin changed prescriptions to medications that the
                                  15
                                       pharmacy had in stock without contacting the prescriber. In his complaint, he also
                                  16
                                  17   expressed concern that PIC Martin was deviating from the drug manufacture’s storage
                                  18   recommendations by allowing the refrigerated drug to hang on a pickup rack at room
                                  19
                                       temperature for days and then re-refrigerate the item in order to sell it to another patient.
                                  20
                                                 8.   In or around March 2018, Market Health and Wellness Director Wes
                                  21
                                  22   Campbell (“Director Campbell”) interviewed Plaintiff regarding his February 8, 2018
                                  23   complaint.
                                  24
                                                 9.   During the first week of May 2018, Plaintiff was provided with disciplinary
                                  25
                                       action.
                                  26
                                  27
                                  28
                                                                             Page 3 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 4 of 13



                                              10.    On or around May 7, 2018, Defendant provided Plaintiff with a second level
                                   1
                                   2   written coaching.
                                   3          11.    Throughout June, July and August 2018, PIC Martin was absent on a leave
                                   4
                                       of absence. As a result, there were only two (2) full-time pharmacists working at the very
                                   5
                                       busy Store.
                                   6
                                   7          12.    On or around July 6, 2018, Plaintiff contacted Defendant’s scheduler and
                                   8   asked if a third pharmacist could be sent to the Store because his staff was exhausted and
                                   9
                                       they were having difficulty keeping up with the workload. Defendant’s scheduler told
                                  10
                                       Plaintiff that Defendant was in the process of hiring two new people and that some
                                  11
                                  12   candidates had been selected but did not know their start date.
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                              13.    Since approximately January 2018, Plaintiff has experienced pain in his left
        (602) 885-2627




                                  14
                                       and right wrists. As a result of the heavy workload associated with PIC Martin’s absence,
                                  15
                                       in July 2018, Plaintiff started experiencing increased pain and numbness in his wrists.
                                  16
                                  17          14.    In or around July 2018, Plaintiff emailed Director Campbell asking him what
                                  18   he should do about the pain and numbness in his wrists. Director Campbell was on a leave
                                  19
                                       of absence so Plaintiff contacted Defendant’s Nursing Line and explained his symptoms.
                                  20
                                       The Nursing Line recommended that he visit a physician for an evaluation.
                                  21
                                  22          15.    In the beginning of August, Plaintiff met with a physician who diagnosed
                                  23   him with carpal tunnel syndrome.
                                  24
                                              16.    On or around August 10, 2018, Plaintiff received notice from the Industrial
                                  25
                                       Commission of Arizona (“ICA”) that Defendant’s insurance carrier had been notified of
                                  26
                                  27   his workers compensation claim.
                                  28
                                                                          Page 4 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 5 of 13



                                              17.    Around this time, Plaintiff was in serious pain due to the exacerbation of his
                                   1
                                   2   carpal tunnel syndrome symptoms. On or around August 15, 2018, Plaintiff told Director
                                   3   Campbell that “he needs help.”
                                   4
                                              18.    On August 17, 2018, Plaintiff met with Director Campbell and PIC Martin.
                                   5
                                       Towards the beginning of the conversation, Director Campbell asked Plaintiff “how is your
                                   6
                                   7   wrist?” After Plaintiff responded, Director Campbell started reading from a sheet of paper.
                                   8   He told Plaintiff “there is a change to the company and our store that impacts you
                                   9
                                       personally. As our pharmacy customers and their shopping habits change, we must change
                                  10
                                       too. Technology is helping to empower pharmacy staff to spend less time on paperwork
                                  11
                                  12   and more time on customers.” Director Campbell said, “the demand of hours needed in
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                       our pharmacy are changing. The change for you personally is that there is no longer a
        (602) 885-2627




                                  14
                                       position available for you.”
                                  15
                                              19.    During the meeting, Director Campbell told Plaintiff “this is strictly a
                                  16
                                  17   business decision and it is no way a negative indication of your performance and the hard
                                  18   work you have done.”
                                  19
                                              20.    Director Campbell told Plaintiff that his termination is part of a company-
                                  20
                                       wide initiative. Plaintiff said that he has seen posts on Indeed for pharmacists needed by
                                  21
                                  22   Defendant in the area. Director Campbell responded, “if there are any positions open, you
                                  23   can apply for those positions.”
                                  24
                                              21.    Since Plaintiff’s termination, there have been several postings for Staff
                                  25
                                       Pharmacist positions with Defendant in cities near the Store. Plaintiff has applied for
                                  26
                                  27
                                  28
                                                                           Page 5 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 6 of 13



                                       approximately twenty pharmacy related positions with Defendant. No position has been
                                   1
                                   2   offered to Plaintiff.
                                   3                                          COUNT I
                                   4                                 ADA –Discriminatory Discharge

                                   5          22.     Plaintiff re-alleges and incorporates by reference the prior allegations as set
                                   6
                                       forth expressly herein.
                                   7
                                              23.     Plaintiff is a qualified individual with a disability under Sections 3 and
                                   8
                                   9   101(8) of the ADA, 42 U.S.C. §§ 12101 and 12111(8).

                                  10          24.     Plaintiff has impairment resulting from carpal tunnel syndrome in his right
                                  11
                                       and left wrists that substantially limit the major life activities of performing manual tasks
                                  12
                                       and working.
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                              25.     In the alternative, Defendant subjected Plaintiff to an adverse employment
        (602) 885-2627




                                  14
                                  15   action - termination, because Defendant regarded Plaintiff of having the actual or
                                  16
                                       perceived impairment of severely diminished motor function.
                                  17
                                              26.     On August 17, 2018, Defendant terminated Plaintiff because of his disability
                                  18
                                  19   and/or because he had physical limitations requiring reasonable accommodation in

                                  20   violation of 42 U.S.C. §§ 12112(a) and 12112(b)(5)(A).
                                  21
                                              27.     Defendant discriminated against Plaintiff in violation of the ADA by denying
                                  22
                                       Plaintiff’s request(s) for a reasonable accommodation, failing to engage in the interactive
                                  23
                                  24   process and terminating his employment because of his disability.

                                  25          28.     The practices complained of in the paragraphs above deprived Plaintiff of
                                  26
                                       equal employment opportunities and otherwise adversely affect his status as an employee
                                  27
                                       because of his disability.
                                  28
                                                                            Page 6 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 7 of 13



                                              29.    The unlawful employment practices complained of in the foregoing
                                   1
                                   2   paragraphs were intentional.
                                   3          30.    The unlawful employment practices complained of in the foregoing
                                   4
                                       paragraphs were done with malice or with reckless indifference to Plaintiff’s federally
                                   5
                                       protected rights.
                                   6
                                   7                                        COUNT II
                                                                      ADA –Retaliatory Discharge
                                   8
                                   9          31.    Plaintiff re-alleges and incorporates by reference the prior allegations as set

                                  10   forth expressly herein.
                                  11
                                              32.    Plaintiff informed Director Campbell of pain stemming from his disability in
                                  12
                                       or around July 2018.
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                              33.    Plaintiff informed Defendant’s Nursing Line of pain stemming from his
        (602) 885-2627




                                  14
                                  15   disability in or around July 2018.
                                  16
                                              34.    On or around August 15, 2018, Plaintiff asked Director Campbell for a
                                  17
                                       reasonable accommodation for his disability.
                                  18
                                  19          35.    On August 17, 2018, Defendant terminated Plaintiff in violation of 42 U.S.C.

                                  20   § 12203(a).
                                  21
                                              36.    The practices complained of in the paragraphs above deprived Plaintiff of
                                  22
                                       equal employment opportunities and otherwise adversely affect his status as an employee
                                  23
                                  24   because of his disability.

                                  25          37.    The unlawful employment practices complained of in the foregoing
                                  26
                                       paragraphs were intentional.
                                  27
                                  28
                                                                            Page 7 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 8 of 13



                                              38.    The unlawful employment practices complained of in the foregoing
                                   1
                                   2   paragraphs were done with malice or with reckless indifference to Plaintiff’s federally
                                   3   protected rights.
                                   4
                                                                               COUNT III
                                   5                       A.R.S. §23-1501(a)(3)(c)(iii) – Wrongful Termination
                                   6
                                              39.    Plaintiff re-alleges and incorporates by reference the prior allegations as set
                                   7
                                       forth expressly herein.
                                   8
                                   9          40.    Approximately three (3) weeks after Plaintiff notified Defendant of increased

                                  10   pain in his left and right wrists, he was terminated in violation of A.R.S. §23-
                                  11
                                       1502(3)(c)(iii).
                                  12
                                              41.    Six (6) days after Plaintiff received notice from the Industrial Commission
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                       of Arizona that Defendant’s insurance carrier had been notified of his workers
        (602) 885-2627




                                  14
                                  15   compensation claim, he was terminated in violation of A.R.S. §23-1502(3)(c)(iii).
                                  16
                                              42.    As a direct and proximate result of Defendant’s conduct alleged herein,
                                  17
                                       Plaintiff suffered damages including, inter alia, back pay, front pay, fear and stress from
                                  18
                                  19   worry about how he will be able to support his family, depression, humiliation,

                                  20   embarrassment, a loss of income and a planned career with Defendant which he intended
                                  21
                                       to continue until retirement and loss of friendships he enjoyed with co-workers.
                                  22
                                              43.    Plaintiff is entitled to an award of punitive damages because Defendant’s
                                  23
                                  24   conduct in terminating his employment was done with an evil intent to punish him for

                                  25   notifying Defendant of pain in his left and right wrists and filing a workers compensation
                                  26
                                       claim, and also done with reckless disregard with respect to: (a) Plaintiff’s rights as an
                                  27
                                  28
                                                                           Page 8 of 13
                                         Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 9 of 13



                                       employee to file for workers compensation benefits pursuant to A.R.S. §23-801; and (b)
                                   1
                                   2   compliance with the Arizona Employment Protection Act.
                                   3                                         COUNT IV
                                   4                     A.R.S. §23-1501(a)(3)(c)(ii) – Wrongful Termination

                                   5          44.    Plaintiff re-alleges and incorporates by reference the prior allegations as set
                                   6
                                       forth expressly herein.
                                   7
                                              45.    In or around December 2017, Plaintiff complained to his supervisor, PIC
                                   8
                                   9   Martin, that he reasonably believed that Defendant was violating Arizona statutes,

                                  10   including, but not limited to A.R.S. §32-1963(B) as drug(s) were being offered for sale
                                  11
                                       despite falling below the required strength, purity or quality for which they were sold;
                                  12
                                       A.R.S. §32-1965 as drug(s) were altered or adulterated and held for sale; and A.R.S. §32-
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                       1966 as the methods, facilities or controls used in holding the drug(s) did not conform to or
        (602) 885-2627




                                  14
                                  15   were not operated or administered in conformity with current good manufacturing practice.
                                  16
                                              46.    On or around February 8, 2018, Plaintiff submitted a complaint to Regional
                                  17
                                       Director Chad Luedeke stating that he reasonably believed that PIC Martin and the Store
                                  18
                                  19   were violating A.R.S. §32-1963(B), §32-1965, §32-1966 and §32-1970 as PIC Martin and

                                  20   the Store modified drug therapy without the establishment of written drug therapy
                                  21
                                       management protocols prescribed by the provider.
                                  22
                                              47.    In or around March 2018, Director Campbell interviewed Plaintiff regarding
                                  23
                                  24   the allegations in his February 8, 2018 complaint.

                                  25          48.    Approximately two (2) months after Plaintiff’s interview with Director
                                  26
                                       Campbell, during the first week of May 2018, he received disciplinary action.
                                  27
                                  28
                                                                           Page 9 of 13
                                        Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 10 of 13



                                              49.    Approximately one week later, on May 7, 2018, Plaintiff received his second
                                   1
                                   2   disciplinary action.
                                   3          50.    On or around May 7, 2018, Plaintiff complained to Defendant that he
                                   4
                                       reasonably believed that PIC Martin and the Store were violating A.R.S. §32-1963(B),
                                   5
                                       §32-1965, §32-1966 and §32-1970.
                                   6
                                   7          51.    Approximately three (3) months after Plaintiff’s May 7, 2018 complaint, he
                                   8   was terminated in violation of A.R.S. §23-1502(3)(c)(iii).
                                   9
                                              52.    As a direct and proximate result of Defendant’s conduct alleged herein,
                                  10
                                       Plaintiff has suffered damages including, inter alia, back pay, front pay, fear and stress
                                  11
                                  12   from worry about how he will be able to support his family, depression, humiliation,
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                       embarrassment, a loss of income and a planned career with Defendant which he planned to
        (602) 885-2627




                                  14
                                       continue with until retirement and loss of friendships he enjoyed with co- workers.
                                  15
                                              53.    Plaintiff is entitled to an award of punitive damages because Defendant’s
                                  16
                                  17   conduct was done with an evil intent to punish him for notifying Defendant of his
                                  18   reasonable belief that Arizona statutes were being violated, and also done with reckless
                                  19
                                       disregard with respect to compliance with the Arizona Employment Protection Act.
                                  20
                                                                   DEMAND FOR TRIAL BY JURY
                                  21
                                  22          Plaintiff requests a trial by jury on all questions of fact raised by his complaint,
                                  23   pursuant to the U.S. Constitution Seventh Amendment, Federal Rules of Civil Procedure
                                  24
                                       Rule 38 (a,b) and 29 U.S.C. §626 (c)2.
                                  25
                                                                         PRAYER FOR RELIEF
                                  26
                                  27
                                  28
                                                                           Page 10 of 13
                                        Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 11 of 13



                                                WHEREFORE, based on the foregoing, Plaintiff respectfully requests that this
                                   1
                                   2   Court:
                                   3         a.       Issue a judgment against Defendants for its violation of Plaintiff’s rights
                                   4
                                       under the American with Disabilities Act of 1990, as amended.
                                   5
                                             b.       Issue a judgment against Defendants for its violation of A.R.S. §23-
                                   6
                                   7   1501(a)(3)(c)(ii) and A.R.S. §23-1501(a)(3)(c)(iii).
                                   8         c.       Order Defendant to make Plaintiff whole by providing appropriate backpay
                                   9
                                       and lost benefits with prejudgment interest, in amounts to be determined at trial.
                                  10
                                             d.       Order Defendant to make Plaintiff whole by providing compensation for past
                                  11
                                  12   and future pecuniary losses resulting from the unlawful employment practices described in
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012




                                       the paragraphs above, including but not limited to relocation expenses, job search
        (602) 885-2627




                                  14
                                       expenses, and medical expenses, in amounts to be determined at trial.
                                  15
                                             e.       Order Defendant to make Plaintiff whole by providing compensation for past
                                  16
                                  17   and future nonpecuniary losses resulting from unlawful employment practices described in
                                  18   the paragraphs above, including but not limited to emotional pain, suffering,
                                  19
                                       inconvenience, loss of enjoyment of life, humiliation, loss of credit standing, and stress, in
                                  20
                                       amounts to be determined at trial.
                                  21
                                  22         f.       Order Defendant to pay Plaintiff, punitive damages for its malicious or
                                  23   reckless conduct described in the paragraphs above, in amounts to be determined at trial.
                                  24
                                             g.       Issue a judgment against Defendant awarding Plaintiff his reasonable costs
                                  25
                                       and attorney fees pursuant to 29 U.S.C. §626(b), 42 U.S.C. §2000e, A.R.S. §§§12-341, l2-
                                  26
                                  27   332(A), 12-341.01.
                                  28
                                                                            Page 11 of 13
                                        Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 12 of 13



                                            h.      Issue a judgment against Defendant awarding Plaintiff all other relief that is
                                   1
                                   2   just and proper under the circumstances.
                                   3
                                             Respectfully submitted this 21st day of May, 2019
                                   4
                                   5                                              ROBINSON MUELLER, PLLC
                                   6
                                                                                  By:    /s/ Krista Robinson
                                   7
                                   8                                                     Krista S. Robinson, Esq.,
                                                                                         Joel M. Mueller, Esq.
                                   9                                                     202 E. Earll Drive, Suite 490
                                  10                                                     Phoenix, Arizona 85012
                                                                                         Attorneys for Plaintiff
                                  11
                                  12
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012
        (602) 885-2627




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                         Page 12 of 13
                                        Case 2:19-cv-03362-JAT Document 1 Filed 05/21/19 Page 13 of 13



                                                                     CERTIFICATE OF FILING
                                   1
                                   2
                                             I hereby certify that on May 21, 2019, I electronically transmitted the foregoing
                                   3
                                       document to the Clerk of Court using the CM/ECF System for filing. I also certify that a
                                   4
                                       copy of the Complaint will be provided to the Judge when designated.
                                   5
                                   6
                                                                         By:    /s/ Krista Robinson
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
ROBINSON MUELLER, PLLC
 202 E. Earll Drive., Suite 490




                                  13
   Phoenix, Arizona 85012
        (602) 885-2627




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                         Page 13 of 13
